DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 6/9/20.
Claims 1-15 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 6/9/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Claim Objections

Claims 12 is objected to because of the following informalities: single claim with multiple sentences. Please refer MPEP § 608.01(m).

Claim 13-15 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent. See MPEP § 608.01(n). Accordingly, the claims are not been further treated on the merits.

Appropriate correction is required. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Pub. No. 20180227585 A1), in view of Stobaugh (U.S. Pub. No. 20160065959 A1).

Regarding to claim 1-2 and 13-15:

2. Wang teach an apparatus for coding a block of video data, comprising: a memory, and a processor, configured to: (Wang FIG. 1, FIG. 4)
generate a vector of split possibilities using a convolutional neural network from a block of image data (Wang FIG. 8 [0102] a machine-learning process that uses supervised learning is desirable because example inputs (i.e., values for each features), together with their desired outputs (i.e., whether to partition or not partition) are available to generate a general rule that maps [vector of split possibilities] the inputs to the outputs. A convolutional neural network (CNN) and a support vector machine (SVM) comprising pixels and from additional pixels; (Wang [0057] FIG. 6 such as a 16×16 pixel block as shown, includes a luminance block 660 comprising luminance pixels 662, and two chrominance blocks, such as a U or Cb chrominance block 670, and a V or Cr chrominance block 680, each comprising chrominance pixels 690 [additional pixels])

Wang do not explicitly teach partition said block of image data into one or more smaller blocks using said vector of spilt possibilities; and, encode said one or more smaller blocks.

However Stobaugh teach partition said block of image data into one or more smaller blocks using said vector of spilt possibilities; (Stobaugh [0055] FIG. 2, the encoding device provides the characteristic vector to a classifier (block 212) and receives outputs from the classifier (block 214). The outputs from the classifier may be used (e.g., by a partitioner such as the partitioner 124 depicted in FIG. 1) to facilitate a determination whether to partition the frame according to the partitioning option (block 216). According to various embodiments, the classifier may be, or include, a neural network, a support vector machine, and/or the like. The training data may include a ratio of an average cost for a test frame to a cost of a local CU in the test frame, an early coding unit decision, a level in a CTU tree structure corresponding to a CU, and a cost decision history of a local CTU in the test frame. For example, the cost decision history of the local CTU may include a count of a number of times a split CU is used in a corresponding final CTU) and, encode said one or more smaller blocks. 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wang, further incorporating Stobaugh in video/camera technology. One would be motivated to do so, to incorporate partition said block of image data into one or more smaller blocks using said vector of spilt possibilities; and, encode said one or more smaller blocks. This functionality will improve efficiency.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Pub. No. 20180227585 A1), in view of Stobaugh (U.S. Pub. No. 20160065959 A1), further in view of Chen (U.S. Pub. No. 20190166380 A1).

Regarding to claim 3:

3. Wang teach the method of Claim 1 or the apparatus of Claim 2, Wang do not explicitly teach wherein said additional pixels comprise causal pixels adjacent to said block of image data and from a same image.

However Chen teach wherein said additional pixels comprise causal pixels adjacent to said block of image data and from a same image. (Chen Fig. 3 [0032] Based on the observation that residuals generated with MCP still have spatial 

The motivation for combining Wang and Stobaugh as set forth in claim 1 is equally applicable to claim 3. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wang, further incorporating Stobaugh and Chen in video/camera technology. One would be motivated to do so, to incorporate additional pixels comprise causal pixels adjacent to said block of image data and from a same image. This functionality will improve efficiency.

Regarding to claim 4:

4. Wang teach the method of Claim 1 or the apparatus of Claim 2, Wang do not explicitly teach wherein said additional pixels comprise causal pixels adjacent to said block of image data and from a reconstructed image.

However Chen teach wherein said additional pixels comprise causal pixels adjacent to said block of image data and from a reconstructed image. (Chen Fig. 3 [0032] Based on the observation that residuals generated with MCP still have spatial correlation or texture structure, spatial-domain residual prediction techniques exploit such remaining signal correlation by performing intra prediction with reference samples taken from the residual signal of causal neighboring samples. As depicted in FIG. 3, this residual signal of those reference samples is derived by subtracting the prediction signal of the immediate inverse-L-shape neighborhood (referred to as template) from the reconstruction signal of the template. [0045] FIG. 5 is a block diagram of an exemplary proposed video encoder. Similar to the conventional video encoder shown in FIG. 1, the spatial prediction module and the motion estimation and compensation module are invoked first to produce intra and inter prediction signals, respectively. The former is synthesized by extrapolating reconstructed pixels sitting immediately at the closest causal neighborhood, and one extrapolation method that is the best for representing the current block is indicated; the latter is formed by matching the current block to a reference block in reference picture(s) using the optimized motion vector(s) (MVs))

Claims 5-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Pub. No. 20180227585 A1), in view of Stobaugh (U.S. Pub. No. 20160065959 A1), further in view of Jeon (U.S. Pub. No. 20200145661 A1).

Regarding to claim 5:

5. Wang teach the method of Claim 1 or the apparatus of Claim 2, Wang do not explicitly teach wherein said convolutional neural network is comprised of convolutional layers and fully connected layers.

However Jeon teach wherein said convolutional neural network is comprised of convolutional layers and fully connected layers. (Jeon [0090] FIG. 4B, the encoder 110 may use a sample value of each frame, histogram, motion information, or the like, as an input value of a plurality of convolution layers so as to determine a subjective quality in a frame unit. In each of a plurality of hidden layers L1, L2, L3 and L4, a convolution calculation may be performed on a sample value included in each frame. At least one feature map generated when a convolution calculation is performed on a last hidden layer (e.g., the hidden layer L4) is applied to a fully-connected layer, such that a subjective quality may be determined)

The motivation for combining Wang and Stobaugh as set forth in claim 1 is equally applicable to claim 5. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wang, 

Regarding to claim 6:

6. Wang teach the method of Claim 1 or the apparatus of Claim 2, Wang do not explicitly teach wherein information relating to spatial neighboring blocks are concatenated to other inputs to said convolutional neural network.

However Jeon teach wherein information relating to spatial neighboring blocks (Jeon [0139] the autoencoder 604 may compress the residual signal corresponding to the difference between the original signal 602 and the prediction signal that is obtained by performing inter-prediction or intra-prediction using a reference picture stored in a decoded picture buffer (DPB) of the prediction performer 610) are concatenated to other inputs to said convolutional neural network. (Jeon [0127] FIG. 5D the plurality of parallel layers that performed convolution may be finally concatenated and may be output as a calculation result of a current layer. According to the CNN 540, layers are not required to be always stacked in a successive manner)

Regarding to claim 10:

10. Wang teach the method or the apparatus of Claim 5, Wang do not explicitly teach wherein information relating to said partition boundaries from neighboring blocks is contained in a vector.

However Stobaugh teach wherein information relating to said partition boundaries from neighboring blocks (Stobaugh [0059] As shown in FIG. 5, embodiments of the method 500 also include determining a ratio of a coding cost associated with the candidate CU to an average frame cost (block 512). The encoding device may also determine a neighbor CTU split decision history (block 514) and a level in a quad tree level corresponding to the CU candidate (block 516)) is contained in a vector. (Stobaugh [0055] FIG. 2, the encoding device provides the characteristic vector to a classifier (block 212) and receives outputs from the classifier (block 214). The outputs from the classifier may be used (e.g., by a partitioner such as the partitioner 124 depicted in FIG. 1) to facilitate a determination whether to partition the frame according to the partitioning option (block 216). According to various embodiments, the classifier may be, or include, a neural network, a support vector machine, and/or the like. The training data may include a ratio of an average cost for a test frame to a cost of a local CU in the test frame, an early coding unit decision, a level in a CTU tree structure corresponding to a CU, and a cost decision history of a local CTU in the test frame. For example, the cost decision history of the local CTU may include a count of a number of times a split CU is used in a corresponding final CTU)

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Pub. No. 20180227585 A1), in view of Stobaugh (U.S. Pub. No. 20160065959 A1), further in view of Nirenberg (U.S. Pub. No. 20180089493 A1).

Regarding to claim 7:

7. Wang teach the method of Claim 1 or the apparatus of Claim 2, Wang do not explicitly teach wherein said convolutional neural network is used for dimension reduction.

However Nirenberg teach wherein said convolutional neural network is used for dimension reduction. (Nirenberg [0088] the CNN was trained to determine the speed by minimizing the error between its output and the true speed, which could be ascertained directly from a Panda 3D virtual environment. The weights that emerged in the CNN as a result of this training were general and had accurate estimates of speed in completely new environments (e.g., completely new visual input that had also been dimension-reduced by the encoder and the additional dimension reduction step in the same way))

The motivation for combining Wang and Stobaugh as set forth in claim 1 is equally applicable to claim 7. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wang, further incorporating Stobaugh and Nirenberg in video/camera technology. One would .

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Pub. No. 20180227585 A1), in view of Stobaugh (U.S. Pub. No. 20160065959 A1), further in view of Dvir (U.S. Pub. No. 20170280144 A1).

Regarding to claim 8:

8. Wang teach the method of Claim 1 or the apparatus of Claim 2, wherein said convolutional neural network (Wang FIG. 8 [0102] a machine-learning process that uses supervised learning is desirable because example inputs (i.e., values for each features), together with their desired outputs (i.e., whether to partition or not partition) are available to generate a general rule that maps [vector of split possibilities] the inputs to the outputs. A convolutional neural network (CNN) and a support vector machine (SVM) are examples of a machine-learning process that can be used in the training at 812) 

Wang do not explicitly teach uses locations of partition boundaries from neighboring blocks.

However Dvir teach uses locations of partition boundaries from neighboring blocks. (Dvir [0223] Boundary samples from spatially neighboring blocks [location] used 

The motivation for combining Wang and Stobaugh as set forth in claim 1 is equally applicable to claim 8. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wang, further incorporating Stobaugh and Dvir in video/camera technology. One would be motivated to do so, to incorporate uses locations of partition boundaries from neighboring blocks. This functionality will improve efficiency.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Pub. No. 20180227585 A1), in view of Stobaugh (U.S. Pub. No. 20160065959 A1), further in view of Jeon (U.S. Pub. No. 20200145661 A1) and Dvir (U.S. Pub. No. 20170280144 A1).

Regarding to claim 9:

9. Wang teach the method or the apparatus of Claim 5, Wang do not explicitly teach wherein said neighboring blocks are located above and to the left of the current block.

However Dvir teach wherein said neighboring blocks are located above and to the left of the current block. (Dvir [0193at 918, the media encoder is adapted to select the rotational symmetry mask based on content extracted from spatial and/or temporal neighboring blocks of the block. The neighbors may be intra-image and/or inter-image blocks. Spatial blocks may be neighbors of the block in one or, several or all directions relative to the block)

The motivation for combining Wang, Stobaugh and Jeon as set forth in claim 5 is equally applicable to claim 9. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wang, further incorporating Stobaugh, Jeon and Dvir in video/camera technology. One would be motivated to do so, to incorporate neighboring blocks are located above and to the left of the current block. This functionality will improve efficiency.

Allowable subject matter

Regarding to claim 11-12:

Claims 11-12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Related Prior Arts:
 
1. IEEE TRANSACTIONS ON IMAGE PROCESSING, VOL. 25, NO. 11, NOVEMBER 2016 CU Partition Mode Decision for HEVC Hardwired Intra Encoder Using Convolution Neural Network Zhenyu Liu, Member, IEEE, Xianyu Yu, Yuan Gao, Shaolin Chen, Xiangyang Ji, Member, IEEE, and Dongsheng Wang, Member, IEEE

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482